MEMORANDUM **
Gary Gregory Graham appeals from his guilty-plea conviction and 30-month sentence for conspiracy, in violation of 18 U.S.C. § 371, and delivery of treasury checks, in violation of 18 U.S.C. § 510(b).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Graham has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Graham has not filed a pro se supplemental brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
Counsel’s motion to withdraw as counsel on appeal is denied.
The conviction is AFFIRMED, and the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.